18-3794
     Singh v. Rosen                                                      BIA
                                                                    Wright, IJ
                                                                 A206 097 530
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of January, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            JOSEPH F. BIANCO,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   BALJIT SINGH,
15            Petitioner,
16
17                    v.                               18-3794
18                                                     NAC
19   JEFFREY A. ROSEN, ACTING UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24
25

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Acting Attorney General Jeffrey A. Rosen is substituted for
     former Attorney General William P. Barr.
 1   FOR PETITIONER:             Richard W. Chen, Esq., New York,
 2                               NY.
 3
 4   FOR RESPONDENT:             Jeffrey Bossert Clark, Acting
 5                               Assistant Attorney General; Daniel
 6                               E. Goldman , Senior Litigation
 7                               Counsel; Robbin K. Blaya, Trial
 8                               Attorney, Office of Immigration
 9                               Litigation, United States
10                               Department of Justice, Washington,
11                               DC.

12          UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16          Petitioner Baljit Singh, a native and citizen of India,

17   seeks review of a November 29, 2018 decision of the BIA,

18   affirming an October 12, 2017 decision of an Immigration Judge

19   (“IJ”) denying Singh’s application for asylum, withholding of

20   removal, and relief under the Convention Against Torture

21   (“CAT”).     In re Baljit Singh, No. A 206 097 530 (B.I.A. Nov.

22   29, 2018), aff’g No. A 206 097 530 (Immigr. Ct. N.Y.C. Oct.

23   12, 2017).      We assume the parties’ familiarity with the

24   underlying facts and procedural history.

25          We have reviewed the IJ’s decision as modified by the

26   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

27   520, 522 (2d Cir. 2005).    The applicable standards of review
                                     2
 1   are   well     established.       See    8 U.S.C.      § 1252(b)(4)(B)

 2   (“[A]dministrative findings of fact are conclusive unless any

 3   reasonable adjudicator would be compelled to conclude to the

 4   contrary.”); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

 5   Cir. 2018) (reviewing adverse credibility determination for

 6   substantial evidence).

 7         “Considering the totality of the circumstances, and all

 8   relevant factors, a trier of fact may base a credibility

 9   determination on . . . the consistency between the applicant’s

10   or witness’s written and oral statements . . . , the internal

11   consistency of each such statement, the consistency of such

12   statements    with   other    evidence   of   record   . . .   and   any

13   inaccuracies or falsehoods in such statements, without regard

14   to whether an inconsistency, inaccuracy, or falsehood goes to

15   the heart of the applicant’s claim, or any other relevant

16   factor.”     8 U.S.C. § 1158(b)(1)(B)(iii).       “We defer . . . to

17   an IJ’s credibility determination unless, from the totality

18   of the circumstances, it is plain that no reasonable fact-

19   finder could make such an adverse credibility ruling.”               Xiu

20   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

21   Hong Fei Gao, 891 F.3d at 76.


                                        3
 1         The agency reasonably relied on Singh’s inconsistent

 2   account of whether he could recognize his attackers and his

 3   failure to mention at his interview that one of two attacks

 4   resulted in a five-day hospitalization.          See Xian Tuan Ye v.

 5   Dep’t of Homeland Sec., 446 F.3d 289, 297 (2d Cir. 2006)

6    (credibility finding supported by substantial evidence where

7    material    inconsistencies    “reach[ed]   to   the   heart   of   the

8    claim” of persecution).       When considered cumulatively, and

9    in light of the deference afforded to the fact-finder when

10   there are “two permissible views of the evidence,” these

11   findings constitute substantial evidence for the adverse

12   credibility determination.      Siewe v. Gonzales, 480 F.3d 160,

13   167   (2d   Cir.   2007)   (internal   quotation    marks   omitted).

14   Singh’s explanations that he could recognize his attackers

15   because their masks fell off during the attack and that he

16   did not mention that fact in his interview or application

17   because nobody asked him do not compel a contrary conclusion.

18   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

19   petitioner must do more than offer a plausible explanation

20   for his inconsistent statements to secure relief; he must

21   demonstrate that a reasonable fact-finder would be compelled


                                       4
 1   to   credit   his     testimony.”        (internal   quotation     marks

 2   omitted)).    Although an applicant is not required to provide

 3   every detail in his initial statements, the omission of a

 4   five-day hospitalization was significant, particularly where

 5   the interviewer asked Singh both what happened and what he

 6   did after the first attack.         See Hong Fei Gao, 891 F.3d at

 7   78 (“[T]he probative value of a witness’s prior silence on

 8   particular facts depends on whether those facts are ones the

9    witness would reasonably have been expected to disclose.”).

10        Because these findings relate to how Singh knew who his

11   attackers were and call into question the severity of the

12   first   attack,    they   provide   substantial      evidence   for   the

13   agency’s adverse credibility determination.           See Xiu Xia Lin,

14   534 F.3d at 167; Xian Tuan Ye, 446 F.3d at 297.            The adverse

15   credibility       determination     is     dispositive    of     asylum,

16   withholding of removal, and CAT relief because all three forms

17   of relief are based on the same factual predicate.              See Paul

18   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

19

20

21


                                         5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6